Title: LeRoy, Bayard & Company to Thomas Jefferson, 7 June 1817
From: LeRoy, Bayard & Company
To: Jefferson, Thomas


          
            Sir
            Newyork the 
              7 June 1817.
          
          M. P. Gibson having further remitted us on your account $255.6. to meet the $256.79.—mention’d & in respect of the 20t ulto whereby the first of your Bonds to Mess. N. & J. & R Van Staphorst for $1000. with Interest, becomes cancelled we have the honor of Sending you Said bond, here enclosed, with our receipt thereon and acknowledging your favr of 25: ulto we Salute with great respect
          
            Sir Yr m H Serv
            LeRoy Bayard  & Co
          
        